Case

nA -& Ww WN

Co Oo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

P:20-cv-07688-DFM Document 23 Filed 08/11/21 Page1lofi Page ID #:2268
JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHRISTINE HOUCHIN, Case No: 2:20-cv-07688-DFM

, PRHRHSED] JUDGMENT
Plaintiff

V.

KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

Defendant.

 

Having approved the Stipulation to Voluntary Remand Pursuant to Sentence

Four of 42 U.S.C. § 405(g).
IT IS ORDERED that judgment is entered in accordance with the Order of

Remand.

DATE: August 11, 2021 = t n—_\)

 

THE HONORABLE DOUGLAS F. MCCORMICK
United States Magistrate Judge

 

 
